Name: Commission Regulation (EEC) No 1380/87 of 20 May 1987 reducing the quantities of table wine covered by contracts and declarations approved for the distillation provided for in Regulation (EEC) No 603/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 132/8 Official Journal of the European Communities 21 . 5 . 87 COMMISSION REGULATION (EEC) No 1380/87 of 20 May 1987 reducing the quantities of table wine covered by contracts and declarations approved for the distillation provided for in Regulation (EEC) No 603/87 which may be delivered by a producer is 5 hectolitres ; whereas, consequently, provision should be made, in cases where the reduction applicable to a contract would lead to the delivery of a quantity less than this minimum, for the quantity which may be delivered to be 5 hectolitres ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), and in particular Article 41 ( 1 ), Whereas Article 5 (2) of Commission Regulation (EEC) No 603/87 of 27 February 1987 providing for the 1986/87 wine year, for the distillation of table wine referred to in Article 41 ( 1 ) of Regulation (EEC) No 822/87 (2), as amended by Regulation (EEC) No 1072/87 (3), makes provision for a mechanism enabling the total quantity of table wine which may be sent for distillation to be kept within a given limit ; Whereas the data communicated to the Commission by the Member States show that, on expiry of the time limit laid down for the submission of delivery contracts and declarations to the intervention agencies, the total quan ­ tity of table wine covered by such contracts and declara ­ tions exceeds by approximately 1,13 million hectolitres the quantity referred to in Article 1 ( 1 ) of Regulation (EEC) No 603/87 and considered sufficient to improve market conditions ; whereas, in these circumstances, the provision enabling distillation to be limited to the quan ­ tity laid down should be applied and, consequently, the quantities covered by each contract and declaration should be reduced proportionately ; Whereas the last subparagraph of Article 3 ( 1 ) of the same Regulation provides that the minimum quantity of wine Article 1 The quantity of table wine which may be delivered for distillation as referred to in Regulation (EEC) No 603/87 shall be 78 % of the quantity covered by any contract or declaration submitted for approval. However, if the quantity resulting from the application of this percentage is less than 5 hectolitres, the quantity which may be delivered shall be 5 hectolitres. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 May 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 84, 27. 3 . 1987, p . 1 . (2) OJ No L 58, 28 . 2. 1987, p. 53 . P) OJ No L 104, 16. 4. 1987, p . 18 .